Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Final office action is in response to the application filed on September 25, 2020 and the amendments to the claims filed on October 5, 2022.

Drawings
	The amendments to the drawings filed on October 5, 2022 have been accepted.

Specification
	The amendments to paragraphs [0040] – [0042] of the specification filed on October 5, 2022 have been accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1- 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The recitations, “such that one or more administrator computing devices has exclusive managerial control over the database” in lines 17-18 of claim 1, similarly recited in claims 10 and 20, and, “such that the one or more administrator computing devices has exclusive administrative capacity” in lines 19-20 of claim 1, similarly recited in claims 10 and 20, do not have support in the specification.  While the specification does set forth that the, “Administrator 110 may be an independent entity that is the sole manager of each Depositor LLC 102A-D and each Issuer 106 and may at times maintain a separate legal existence from each Depositor LLS 102A-D, each Issuer 106, and each Investor” (paragraph [0033]), this is not commensurate with the scope of the aforementioned claim recitations and it does not set forth that the administrator has exclusive managerial control over the database or exclusive administrative capacity.

Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) (“[the] specification, having described the whole, necessarily described the part remaining.”). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion.  Claims 2-9 and 11-19 are rejected as being dependent on claims 1, 10, and 20.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1-20  are directed to a system, method, or product which are/is one of the statutory categories of invention.  (Step 1: YES).

The Examiner has identified independent method Claim 20 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 1 and method Claim 10.  Claim 20 recites the limitations of setting up a plurality of depositor LLCs; managing the plurality of depositor LLCs; maintaining a database of information corresponding to a plurality of credit unions, fields of membership for the credit unions, share certificate orders, and the depositor LLCs, the database including acceptance receipts of modified fields of membership such that the one or more administrator has exclusive managerial control over the database; categorizing the fields of membership; identifying participating credit unions of the plurality of credit unions, the participating credit unions indicating interest in participating in a capital markets offering; modifying a field of membership of one of the participating credit unions to allow each of the depositor LLCs to become a member of each of the participating credit unions; logging confirmed share certificate orders; associating share certificates with a corresponding participating credit union; identifying the depositor LLC associated with each share certificate; and tracking data relating to each share certificate for the life of the share certificate, the data including an amount, rate, and term of each share certificate.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Facilitating capital markets funding recites a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The plurality of computing devices, memory, processor, and administrator computing devices in Claim 1 and the database and administrator computing devices in Claims 10 and 20 is just applying generic computer components to the recited abstract limitations.  Claims 1 and 10 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite plurality of computing devices, memory, processor, and administrator computing devices in Claim 1 and the database and administrator computing devices in Claims 10 and 20. The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 10, and 20 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0022-0026] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1, 10, and 20 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-9 and 11-19 further define the abstract idea that is present in their respective independent claims 1, 10, and 20 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-9 and 11-19 are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because arguments do not apply to the current rejection.

Applicant’s arguments regarding the 35 USC 101 rejection of record (Remarks, pages 10-12) are acknowledged, however they are not persuasive.  Specifically, applicant argues that the amended recitation of, “one or more computing devices has exclusive managerial control over the database” is a technical solution to the a technical problem.  However this is not commensurate with the scope of the specification.  The specification sets forth the problem that, “capital markets funding for credit unions cannot be achieved in the same way as the banking industry” (paragraph [0002]).  Therefore, the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.

Applicant’s arguments that the claims, “when considered separately or as an ordered combination, the claimed elements integrate the asserted abstract idea into a practical application” (Remarks, page 12), have been considered, however they are not persuasive.  The claims only recite plurality of computing devices, memory, processor, and administrator computing devices in Claim 1 and the database and administrator computing devices in Claims 10 and 20. The computer hardware is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. 

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY M MAGUIRE whose telephone number is (571)272-6039. The examiner can normally be reached Monday to Friday 8:30 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Lindsay Maguire
10/28/22
/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693